UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-8241


LESTER HARDY,

                Plaintiff – Appellant,

          v.

GEORGE J. BRANKER,

                Defendant – Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
Senior District Judge. (5:08-ct-03163-H)


Submitted:   July 27, 2010                 Decided:   August 4, 2010


Before TRAXLER, Chief Judge, and WILKINSON and KEENAN, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Lester Hardy, Appellant Pro Se.    James Philip Allen, Assistant
Attorney General, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Lester     Hardy     appeals      the     district      court’s    order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                            We

have     reviewed      the     record   and     find        no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.        See    Hardy    v.   Branker,    No.    5:08-ct-03163-H      (E.D.N.C.

Dec. 14, 2009).         Further, we deny Hardy’s objection to the fee

for    this    appeal    being     charged     to     his    inmate   account.      We

dispense      with     oral    argument       because       the   facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                               AFFIRMED




                                          2